Case 1:20-cv-00193-RJJ-PJG ECF No. 1 filed 03/04/20 PagelD.1 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

FILED -GR

March 4, 2020 11:04 AM
CLERK OF COURT
U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

BY: tb. SCANNED By:\jW 134-29

1:20-cv-193

Robert J. Jonker - Chief U.S. District Judge
Phillip J. Green - Magistrate Judge

SOUTHERN DIVISION
ERIC WENDLANDT,
Plaintiff
Vv. Case No.
Honorable
DEMAND FOR JURY TRIAL

Chase Bank, JP Morgan & affiliates
207 Park Avenue
New York, New York
10017,
Defendant(s)

COMPLAINT & DEMAND FOR JURY TRIAL

Jurisdiction

1. The above-referenced Court has jurisdiction under the Telephone Consumer
Protection Act (herein referred to as the ‘TCPA’ and all its relevant sections), 47
U.S.C. 227 and 28 U.S.C. 1331, 1337 and all relevant prongs of the TCPA).
Case 1:20-cv-00193-RJJ-PJG ECF No. 1 filed 03/04/20 PagelD.2 Page 2 of 6

10.

This Honorable Court, in its discretion, may opt to exercise jurisdiction over state-
law related claims arising out of the same set of facts that give rise to the federal-law
claims, shall they arise.

Parties

The Plaintiff in this suit is Mr. Eric Wendlandt, (herein referred to as ‘Wendlandt’).
Wendlandt resides in Kent County, Michigan.

Defendant(s) are:

a. Chase Bank (herein referred to as ‘Chase’) and any & all entities including but
not limited to Chase Manhattan Bank, JP Morgan Chase, Chase Manhattan
Mortgage, et. al.

b. Chase is a foreign entity doing business in Michigan.

Venue

Defendant Chase’s violations of federal and state law occurred in Kent County,
Michigan.

Plaintiff Wendlandt resides in Kent County, Michigan.

Venue is proper in Kent County, Michigan.

Facts & Allegations

On or near 01 January 2018, Wendlandt started receiving telephonic
communications from an automatic dialing system demanding payment from Chase
bank for an alleged debt Chase bank was attempting to collect from Wendlandt
(herein referred to as ‘alleged debt’).

Without consent, the unwanted, auto dialed, non-compliant communications from
Chase to Wendlandt occurred via multiple phone numbers that differed with each
communique.

Wendlandt, from January 2018 to the present date has no debt obligations nor any
debt(s) to Chase bank or any of its affiliates.
Case 1:20-cv-00193-RJJ-PJG ECF No. 1 filed 03/04/20 PagelD.3 Page 3 of 6

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

22

23.

In response to the debt collection attempts in 2018, Wendlandt called and wrote
Chase Bank on 29 January 2018 (see Exhibit A).

On 11 February 2019 & 14 March 2019, Wendlandt again wrote Chase Bank asking
to cease and desist collection attempts (see Exhibit B).

Wendlandt received 500+ collection communications from Chase Bank attempting
to collect since 01 January 2018 to the present via random VoIP telephone numbers
sent from an ATDS (Automatic Telephone Dialing System).

Plaintiff attempted to ascertain where the texts were originated.

On 04 January 2020, Plaintiff contacted ‘Beverly’, a supervisor in Chase’s credit card
division in San Antonio, Texas.

Plaintiff asked Beverly for Chase to cease texts. Beverly admitted that Plaintiff's phone
number was in Chase’s automatic telephone dialing system (ATDS). Plaintiff asked Beverly
to cease & desist the unwanted, illegal texts. Plaintiff asked for Beverly’s last name or
employee number to which Beverly declined.

Plaintiff asked Beverly for the phone number(s) that Chase was texting to his
wireless phone. Beverly was unable or unwilling to provide said numbers.

Plaintiff, through the hiring of an IT professional, was able to connect Notification
short codes used to text from Chase Bank to Plaintiff's wireless phone. (see Exhibit
C).

Wendlandt never consented to Chase’s unauthorized texts / collection demands.
Wendlandt incurred charges as a result of Chase’s unauthorized collection efforts.

If it has standard operating procedures, Chase Bank failed to adhere to any of its own
standard operating procedures and practices pursuant to the collection of legitimate
debt(s) owed.

A simple online search shows a myriad of times in the past decade that Chase has
violated the TCPA. Chase keeps violating, in spite of losing numerous multi-
million-dollar lawsuits. (see Exhibit D). Due to this fact, Wendlandt argues for
treble damages.

Despite Wendlandt’s demands to cease and desist collecting and his requests to
validate the alleged debt, Chase continued texting Wendlandt.
Case 1:20-cv-00193-RJJ-PJG ECF No. 1 filed 03/04/20 PagelD.4 Page 4 of 6

24.

25:

26.

27.

28.

29.

30.

31.

2.

Wendlandt attempted to settle his matter through email and letters. Chase Bank’s
representatives did not respond whatsoever to settlement attempts.

COUNT I- TCPA, 47 U.S.C. 227 and 47 C.F.R. 16, 1200 et seq.
Plaintiff Wendlandt incorporates all the preceding facts & allegations by reference.

A primary function of Chase Bank is to collect consumer debts using various
communication methods such as the US mails, telephone calls, texts, electronic mail,
etc.

At all times, Chase Bank used electronic, automated telephonic systems to attempt to
collect the alleged debt. These systems are clearly defined under the TCPA,
specifically 47 U.S.C. 227 (a)(1) and 47 C.F.R. 64.1200(f)(1).

At all times, Chase Bank made collection calls and texts directly to Wendlandt’s
wireless phone. Chase Bank’s 500+ communications were sent at all hours, days,
nights and weekends as is evidenced on Wendlandt’s wireless billing(s). There were
200+ illegal texts prior to Wendlandt asking Chase to cease & desist. There were
300+ illegal texts after Wendlandt wrote, emailed and called Chase asking to cease.

Wendlandt incurred charges as a result of Chase’s unauthorized collection requests.

Wendlandt never gave consent to Chase Bank, its affiliates nor any other creditor to
contact him on his wireless telephone.

Not only were these violations willful, they continued for years despite Wendlandt’s
written and telephone communiques to Chase Bank asking Chase to cease and desist
collecting. Chase blatantly continued to violate after being notified by Wendlandt.
Chase’s non-compliance indicates a pattern of abusive collection practices.
Wendlandt humbly asks for treble damages considering Chase’s disregard for the
law.

Wendlandt suffered damages as a result of Chase Bank’s violations of the TCPA

Demand for Jury Trial
Case 1:20-cv-00193-RJJ-PJG ECF No. 1 filed 03/04/20 PagelD.5 Page 5 of 6

33. Plaintiff Wendlandt respectfully requests a trial by jury.
Request for Judgement for Relief
34. Plaintiff Wendlandt respectfully requests this Honorable Court award:

a. Actual damages including emotional distress, anxiety, mental trauma,
frustration and depression

b. Statutory damages
c. Treble damages, where applicable, for a pattern of abusive practices

d. Costs, fees, legal/paralegal fees and attorney consultation fees

Respectfully Submitted,

ERIC WENDLANDT, in pro per

6699 Avonlea Court SE

Grand Rapids, MI 49546-6616
Dated: 03 March 2020 ericwendlandtS@gmail.com
Case 1:20-cv-00193-RJJ-PJG ECF No. 1 filed 03/04/20 PagelD.6 Page 6 of 6

PROOF OF SERVICE

I, Eric Paul Wendlandt served Chase Bank, JP Morgan, ISAOA, et. al.

I personally delivered the Complaint to JP Morgan Chase Bank’s counsel, Mr. Mark Magyar,
Esq. of Dykema Gossett PLLC:

Dykema Gossett PLLC
300 Ottawa Ave NW #700
Grand Rapids, MI 49503

Yo—

Bawah
6699 Avonlea Court SE
Grand Rapids, MI 49546-6616

ericwendandt5(@gmail.com

Dated: 03 March 2020
